DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-15 are pending.  Claims 1-8 have been examined in this Office Action.  Claims 9-15 have been withdrawn.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0099643 to Golsch et al. in view of U.S. Patent Application Publication 2004/0002354 to Nagano.
As per claim 1, Golsch discloses a device for controlling a vehicle (Golsch; At least the abstract), the device comprising:
a start/stop button configured to receive input corresponding to an engine start operation or an engine stop operation (Golsch; At least paragraph(s) 204);
a door lock/unlock button configured to receive input corresponding to a door lock operation or a door unlock operation (Golsch; At least paragraph(s) 204);
a wireless charger configured to perform wireless charging by magnetic resonance, to transmit an authentication request signal to a smart key using a wireless charging frequency of the wireless charger, and to receive a response signal from the smart key after transmitting the authentication request signal (Golsch; At least paragraph(s) 200, 202, 204, 206, and 208); and

Golsch discloses LF antennas located outside and inside the vehicle (Golsch; At least paragraph(s) 199) and varying the amount of power driven into the LF antennas (Golsch; At least paragraph(s) 201), but does not explicitly disclose when transmitting the authentication request signal to the smart key, the wireless charger adjusts a level of the authentication request signal according to the input received at the start/stop button or the input received at the door lock/unlock button, and
However, the above features are taught by Nagano (Nagano; At least paragraph(s) 49).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nagano into the invention of Golsch with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Changing the level of the request signal based on the input would only send the signal to the area it is needed/expected, thus reducing the power required and cost.  Further, Golsch discloses sending the LF pings only the the location needed in at least paragraph(s) 204, and basing the location on the location of the input received would provide a simple, cost effective means of determining this location.  
the wireless charger controls the engine start operation, the door lock operation, or the door unlock operation based on the response signal received from the smart key through the RF receiver (Golsch; At least paragraph(s) 205 and 208).
As per claim 2, Golsch discloses wherein the wireless charger transmits the authentication request signal in a low frequency (LF) band used by the smart key (Golsch; At least paragraph(s) 199).
Claim Rejections - 35 USC § 103
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golsch, in view of Nagano as applied to claim 1, and in further view of U.S. Patent Application Publication 2015/0002354 to Ahn.
As per claim 3, Golsch discloses a wireless resonant charger, but does not explicitly disclose the details of the charger, i.e., wherein the wireless charger includes: a power supply module configured to supply power required for operating the wireless charger; a magnetic resonance transmitter coil configured to transmit power using magnetic resonance; a source coil configured to deliver power supplied from the power supply module to the magnetic resonance transmitter coil; and
However, the above features are taught by Ahn (Ahn; At least paragraph(s) 18).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Ahn into the invention of Golsch with the motivation of simple substitution of one known element for another to obtain predictable results. Ahn teaches the details of a wireless resonant charger.  Even if the resonant charger of Ahn were different to that used in Golsch, it would be obvious to one skilled in the art to simple substitute one type of charger for another.  
a processor configured to transmit the authentication request signal by driving the magnetic resonance transmitter coil according to the input received at the start/stop button or the input received at the door lock/unlock button (Golsch; At least 
wherein the magnetic resonance transmitter coil outputs the authentication request signal by setting the frequency of the authentication request signal to a frequency of the LF band used by the smart key (Golsch; At least paragraph(s) 200 and 201).
As per claim 4, Golsch discloses wherein, when transmitting the authentication request signal, the processor sets an output level of the magnetic resonance transmitter coil to a first level in response to detecting the input received at the start/stop button (Golsch; At least paragraph(s) 199 and 204).
As per claim 5, Golsch discloses wherein the first level is a signal level for detecting the smart key located inside the vehicle (Golsch; At least paragraph(s) 199 and 200).
As per claim 6, Golsch discloses wherein, when transmitting the authentication request signal, the processor sets an output level of the magnetic resonance transmitter coil to a first level in response to detecting the input received at the door lock/unlock button (Golsch; At least paragraph(s) 199 and 204), and 
Golsch discloses that the action taken can be based on location and the LF ping power can be varied (Golsch; At least paragraph(s) 201 and 205), but does not explicitly disclose sets the output level of the magnetic resonance transmitter coil to a second level when the wireless charger does not receive the response signal through the RF receiver within a predetermined period of time.

As per claim 7, Golsch does not explicitly disclose wherein the second level is a signal level for detecting the smart key located outside the vehicle.
However, the above features are taught by Nagano (Nagano; At least paragraph(s) 55-57).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nagano into the invention of Golsch with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Nagano teaches adjusting the signal level based on the input to where the smart key is expected to be which would save power and cost, but if the smart key does not respond then the signal level is adjust to another level.  The system can first check to ensure that the smart key is not left in the vehicle prior to 
As per claim 8, Golsch discloses when transmitting the authentication request signal, the processor sets the output level of the magnetic resonance transmitter coil to the first level in response to detecting the input received at the door lock/unlock button (Golsch; At least paragraph(s) 199 and 204), and 
Golsch does not explicitly disclose outputs an alarm without performing the door lock operation or the door unlock operation when the wireless charger receives the response signal through the RF receiver within the predetermined period of time.
However, the above features are taught by Nagano (Nagano; At least paragraph(s) 55-57 and figure 6B).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nagano into the invention of Golsch with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Nagano teaches checking if the smart key is within the vehicle in response to a door lock/unlock operation and issuing a warning.  The exact order of operations would be a design choice and checking the smart key left in the vehicle could be done first with the motivation of using the least power first, informing the use of a forgotten smart key as quickly as possible, or avoiding a situation of in which the user cannot unlock the vehicle to retrieve the smart key.  
Response to Arguments
Applicant’s arguments, see page 7, filed 05/26/2021, with respect to the drawing objections and 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The drawing objections and claim rejection under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments, see pages 7-10, filed 05/26/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Golsch.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/           Primary Examiner, Art Unit 3669